Name: 89/146/EEC: Council Decision of 12 December 1988 concerning the conclusion of an Agreement between the European Economic Community and the Republic of Austria on the control and reciprocal protection of quality wines and ' retsina ' wine
 Type: Decision
 Subject Matter: European construction;  international trade;  Europe;  beverages and sugar;  marketing
 Date Published: 1989-02-27

 Avis juridique important|31989D014689/146/EEC: Council Decision of 12 December 1988 concerning the conclusion of an Agreement between the European Economic Community and the Republic of Austria on the control and reciprocal protection of quality wines and ' retsina ' wine Official Journal L 056 , 27/02/1989 P. 0001 - 0001COUNCIL DECISIONof 12 December 1988concerning the conclusion of an Agreement between the European Economic Community and the Republic of Austria on the control and reciprocal protection of quality wines and 'retsina' wine(89/146/EEC)THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas an Agreement between the Community and Austria on the control and reciprocal protection of quality wines and certain wines bearing a geographical ascription (1) was signed on 21 October 1981; whereas, in the light of experience gained and to take account in particular of the accession of Spain and Portugal, a new Agreement should be concluded, intended to replace the former Agreement; Whereas the Commission has negotiated to this effect with the Republic of Austria an Agreement which should be approved, HAS DECIDED AS FOLLOWS: Article 1The Agreement between the European Economic Community and the Republic of Austria on the control andreciprocal protection of quality wines and 'retsina' wine is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 21. The President of the Council is hereby authorized to designate the person empowered to sign the Agreement. 2. The President of the Council shall give the notification provided for in Article 19 (1) of the Agreement. Done at Brussels, 12 December 1988. For the CouncilThe PresidentP. ROUMELIOTISEWG:L000UMBE00.95FF: 0UEN; SETUP: 01; Bediener: MARL; MC: E; Pr.: C; Kunde: L 000 EN 00 - 43603 (1) OJ N ° L 389, 31. 12. 1981, p. 1.